By the Court:

According to the law, as recognized by the courts of this State, an action of ejectment cannot be maintained on the ground of possession alone short of twenty years, against a mere trespasser, who enters without any color or claim of title and ousts the party in possession, although there are decisions to the contrary in some . of the other States, and particularly in Yew York. The general rule on the subject was, that the plaintiff, in an action of ejectment, must establish a legal title in himself to the premises, and must recover on the strength of that title, and not on the weakness or insufficiency of the defendant’s ; and no possessory right merely, short of twenty *183years’ uninterrupted possession, was sufficient here for that purpose. Such had always been the ruling and determination of the courts in this State.
In regard to the other ground of objection to the charge, the Court submitted the point made as to the effect of the recital in the deed from King to Lowber, to the jury, substantially as stated by the counsel for the defendant,—that it was in itself evidence of the fact recited in the deed in the nature of an admission by both parties to it, and as such would conclude the defendant, so far as his claim to the land depended on it and he derived his title under that conveyance, from claiming anything contrary to the tenor of it. We are, therefore, still of opinion that the views of the Court, as then expressed on both points, are correct, and the rule must' consequently be discharged and a new trial refused.